Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 226 [Figure 2B].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “310” has been used to designate both controller and network. See Figure 3 and paragraph [0029].
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: not all of the terms within the equations (2), (6), and (7) are defined. For example, see paragraphs [0041, 0075, 0079]. No New Matter should be entered. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Taking claim 1 as exemplary of claims 1-15, the meaning of the claim term “partition level” is not particularly clear, thus rendering the boundaries of claim scope unclear. For example, the antecedent basis for “partition level” is confusing given a lack of correspondence between the specification and claim language. It appears from the disclosure that “grid level” may be a definite and consistent term. Although partitioning is somewhat described (see, for example, paragraph [0043, 0070, 0072]), what is particularly intended by claiming “under a first/second partition level” is not particularly clear. Thus, the claims are confusing, vague and indefinite, rendering the boundaries of claim scope unclear.
	Taking claim 1 as exemplary of claims 1-11 and 16-20, it is not clear how the “forming” step is performed considering that the “receiving” step establishes that the plurality of features are formed on a surface of a wafer. In other words, how can the same features be formed if they are already formed? Thus, the claim language is rather vague and indefinite, rendering the boundaries of claim scope unclear.
	Regarding claims 12-15, taking claim 12 as exemplary, it is not clear how the “partitioning” step is performed considering that the “wafer processing tool” appears to form the wafer surface. In other 
	The following rejections are based on the examiner’s best interpretation of the claims in view of the objections and rejections presented above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hoffman et al. [US 5,552,996].
As per claim 1, a method, comprising:
receiving a first layout data of a plurality of features formed on a surface of a wafer, the surface including a plurality of grid regions under a first partition level [column 2, lines 34-35; column 5, lines 1-9, 39-41; column 7, lines 26-27];

obtaining a planned pattern density value of a first grid region of the plurality of grid regions by adjusting an initial pattern density value of the first grid region based on an initial pattern density value of a second grid region of the plurality of grid regions under the first partition level [column 2, lines 52-54; column 6, lines 60-65; column 7, lines 9-12; column 8, lines 34-36];
determining a second layout data of the first grid region based on the planned pattern density value [column 4, lines 2-5; column 6, lines 60-61; column 7, lines 10, 14-15]; and
forming the plurality of features on the surface of the wafer based at least in part on the second layout data of the first grid region [column 1, lines 8-9].
As per claim 2, wherein the initial pattern density value is determined based on the first layout data [column 2, lines 34-3, 37-38; column 3, lines 57-60; column 5, lines 1-11, 18-21, 39-41; column 7, lines 12-15, 26-29].
As per claim 3, wherein the initial pattern density value is determined based on the first layout data with respect to the first grid region and a peripheral area adjacent to the first grid region [column 7, lines 38-41].
As per claim 4, wherein the initial pattern density value is determined based on a pattern density value of a third grid region under a second partition level, and the third grid region overlaps with the first grid region [column 7, line 38-column 8, line 10].
As per claim 5, the third grid region contains the first grid region [column 7, line 62-column 8, line 10].
As per claim 6, wherein the third grid region is contained in the first grid region [column 7, line 62-column 8, line 10].

As per claim 8, wherein the obtaining the planned pattern density value of the first grid region of the plurality of grid regions further includes adding a feature into the first grid region [column 4, lines 44-64; column 8, lines 34-44].
As per claim 9, wherein the obtaining the planned pattern density value of the first grid region of the plurality of grid regions further includes removing a feature from the first grid region [column 4, lines 44-64; column 8, lines 34-44].
As per claim 12, a system, comprising:
a wafer processing tool configured to form a plurality of connection features on a wafer surface [column 1, lines 8-9; column 4, lines 8-18; column 8, line 45-6];
a database configured to store a design data of the plurality of connection features [column 4, lines 8-18; column 8, lines 45-47];
and a processor-based controller operable to control the wafer processing tool to form the plurality of connection features on the wafer surface [column 4, lines 8-18; column 8, lines 45-47], including actions of:
partitioning the wafer surface into a first plurality of grid regions under a first partition level [column 2, lines 34-35; column 5, lines 1-9, 39-41; column 7, lines 26-27];
determining a first pattern density value for a first grid region of the first plurality of grid regions [column 2, lines 37-38; column 3, lines 57-60; column 5, lines 9-11, 18-21; column 7, lines 12-15; column 7, lines 28-29];

determining a layout data of the first grid region based on the adjusted first pattern density value of the first grid region [column 4, lines 2-5; column 6, lines 60-61; column 7, lines 10, 14-15]; and
controlling the wafer processing tool to form the plurality of connection features on the surface of the wafer based at least in part on the layout data of the first grid region [column 1, lines 8-9].
As per claim 13, wherein the actions also include: partitioning the wafer surface into a second plurality of grid regions under a second partition level; determining a third pattern density value for a third grid region of the second plurality of grid regions; and adjusting the third pattern density value of the third grid region based on a fourth pattern density value of a fourth grid region of the second plurality of grid regions [column 7, line 38-column 8, line 10].
As per claim 14, wherein the third grid region contains the first grid region, and the third pattern density value of the third grid region is determined based on the adjusted first pattern density value [column 7, line 38-column 8, line 10].
As per claim 15, wherein the third grid region contains the first grid region, and further comprising adjusting the first pattern density value of the first grid region based on the adjusted third pattern density value of the third grid region [column 7, line 38-column 8, line 10].
Claims 1-3, 7-9, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by C. C. Liu et al. [“Micro Bump Height Derivation Control with Dynamic Sizing Patterning”].
As per claim 1, a method, comprising:
receiving a first layout data of a plurality of features formed on a surface of a wafer, the surface including a plurality of grid regions under a first partition level [page 104 Test Vehicle, Fig 3. Incoming wafer, dies area divided into zones, array sizes];

obtaining a planned pattern density value of a first grid region of the plurality of grid regions by adjusting an initial pattern density value of the first grid region based on an initial pattern density value of a second grid region of the plurality of grid regions under the first partition level [page 103, dynamic sizing to optimize height variation, page 104 Fig. 5, page 105 sized up, sized down]; 
determining a second layout data of the first grid region based on the planned pattern density value [page 103, optimize height variation across die to mitigate risk of cold joint, page 104 lithography mask with different pattern sizing is designed]; and
forming the plurality of features on the surface of the wafer based at least in part on the second layout data of the first grid region [page 104 Fig. 3 Formation, page 105 Fig. 6 and 7 are obtained from formed structures with dynamic sizing].
As per claim 2, wherein the initial pattern density value is determined based on the first layout data [page 104 Design of Experiment, Incoming wafer, height performance depends on pattern density, density determination].
As per claim 3, wherein the initial pattern density value is determined based on the first layout data with respect to the first grid region and a peripheral area adjacent to the first grid region [page 104 Design of Experiment, Incoming wafer, height performance depends on pattern density, density determination zones, projecting area, array sizes, page 105 die-to-die stacking].
As per claim 7, wherein the determining the second layout data of the first grid region based on the planned pattern density value includes determining a surface area of a feature in the first grid region [page 103, optimize height variation across die to mitigate risk of cold joint, page 104 lithography mask 
As per claim 8, wherein the obtaining the planned pattern density value of the first grid region of the plurality of grid regions further includes adding a feature into the first grid region [page 104 Fig. 5 sizing up, page 105 sized up, Fig. 6 and Fig. 7].
As per claim 9, wherein the obtaining the planned pattern density value of the first grid region of the plurality of grid regions further includes removing a feature from the first grid region [page 104 Fig. 5 sizing down, page 105 sized down, Fig. 6 and Fig. 7].
As per claim 16, a method, comprising:
receiving a first layout data of a plurality of discrete conductive structures [page 103 micro-bump (ubump)] formed on a surface of a first substrate, the plurality of discrete conductive structures including a first discrete conductive structure formed in a first grid region on the surface [page 104 Test Vehicle, Fig 3. Incoming wafer, dies area divided into zones, array sizes];
determining a pattern density value of the first grid region [page 104 Design of Experiment, ubump height performance depends on pattern density, density determination];
determining a height value of the first discrete conductive structure [page 104, Fig. 3 ubump Height Measurement, ubump height performance depends on pattern density];
adjusting the pattern density value of the first grid region based on the height value of the first discrete conductive structure [page 103, dynamic sizing to optimize ubump height variation, page 104 Fig. 5, page 105 sized up, sized down];
determining a layout of the first grid region based on the adjusted pattern density value [page 103, optimize ubump height variation across die to mitigate risk of cold joint, page 104 lithography mask with different pattern sizing is designed]; and 

As per claim 17, wherein the height value of the first discrete conductive structure is a relative height value with respect to another one of the plurality of discrete conductive structures [page 104 Design of Experiment, zones, array sizes, page 105 isolated area, dense area].
As per claim 18, wherein the height value is determined based on a surface layout of a second substrate configured to couple to the first substrate through the surface of the first substrate [page 104 Design of Experiment, zones, array sizes, page 105 die-to-die stacking].
As per claim 19, wherein the pattern density value of the first grid region is determined based on the first layout data [page 104 Design of Experiment, Incoming wafer, ubump height performance depends on pattern density, density determination].
As per claim 20, wherein the pattern density value is determined based on the first layout data with respect to the first grid region and a peripheral area adjacent to the first grid region [page 104 Design of Experiment, ubump height performance depends on pattern density, density determination, zones, projecting area, array sizes, page 105 dies-to-die stacking].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. [US 5,552,996].
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See, for example, Smith et al. [US 8,001,516 B2] which disclose dummy fill for planarization including grid regions, pattern density values, and height; Lin et al. [US 8,627,243 B1] which disclose optimizing conductor patterns including grid regions, pattern density values, global effects and local effects, and height. Both references sufficiently anticipate a broadest reasonable interpretation of the broadly claimed indefinite subject matter, the rejections were withheld for sake of brevity. See, also, Chandra et al. [US 8,286,111 B2] which disclose grids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851